Per Curiam.

In a case of this kind the petition of different persons is in its nature several. The demands are several, and the grounds upon which they proceed are distinct. They are to be tried by one jury, for convenience and to save expense. The verdict is, in effect, several distinct verdicts on the several rights of the parties. We think therefore that it was competent to the Court of Common Pleas, in analogy to the general powers of courts, to affirm the verdict in part and set it aside in part. Were it otherwise, it would follow, that the whole proceeding of the Court of Common Pleas was erroneous, and a new trial should have been ordered as to all the petitioners for a jury. But considering the proceedings to be several, and that it was competent for the Court of Common Pleas to accept and affirm the verdict as to the other petitioners and to set it aside as to Anthony, he stood in the same situation as if he had been a sole applicant for a jury and upon a return of the verdict it had been set aside. In that case it would have been the duty of the commissioners to order a new jury. Mendon v. Worcester, 10 Pick. 235.

Mandamus ordered.